UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-4316



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


WILLIE ELLIS GREEN,

                                             Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:04-cr-00360-BO)


Submitted:   July 6, 2007                 Decided:   August 15, 2007


Before NIEMEYER, GREGORY, and SHEDD, Circuit Judges.


Dismissed in part; affirmed in part by unpublished per curiam
opinion.


Deborrah L. Newton, Raleigh, North Carolina, for Appellant. George
E. B. Holding, Acting United States Attorney, Anne M. Hayes,
Christine Witcover Dean, Assistant United States Attorneys,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Willie Ellis Green appeals his convictions and 219-month

sentence after his guilty plea to seven counts of interfering with

interstate commerce by robbery, and aiding and abetting robbery, in

violation of 18 U.S.C. §§ 1951, 2 (2000), and one count of

brandishing a firearm, and aiding and abetting brandishing, in

violation of 18 U.S.C. §§ 924(c), 2 (2000).

           Green’s first argument on appeal is that the district

court violated his Sixth Amendment rights by enhancing his sentence

based on facts he did not admit in his plea agreement.     The plea

agreement, however, included a waiver of Green’s right to appeal

the calculation of his advisory guideline range.   We have reviewed

the record and conclude that Green’s argument falls within the

scope of the waiver, and therefore dismiss this portion of his

appeal.   See United States v. Blick, 408 F.3d 162, 168-69 (4th Cir.

2005).

           Next, Green argues that the Government breached the plea

agreement by not fully advising the court of the extent of Green’s

cooperation, and by arguing for a brandishing enhancement on the

basis that Green personally brandished a firearm.     Because Green

did not raise this objection at sentencing, our review is for plain

error.    See United States v. Olano, 507 U.S. 725, 732-37 (1993)

(discussing standard).   We find that the Government did relate to

the court the nature of Green’s cooperation, and that the plea


                               - 2 -
agreement did not bar the Government from presenting evidence of

Green’s conduct.   Accordingly, the district court did not plainly

err in not finding that the Government breached the plea agreement.

          For these reasons, we affirm Green’s convictions and

dismiss the challenge to his sentence.      We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

                                                DISMISSED IN PART;
                                                  AFFIRMED IN PART




                               - 3 -